DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910754762.3, filed on 08/15/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adeyoola et al. (US 20160275724 A1,hereinafter Adeyoola) in view of Su et al. (US 20150134494 A1, hereinafter Su), further in view of Chan et al. (“Mechanical and Clinical Evaluation of a Shape Memory Alloy and Conventional Struts in a Flexible Scoliotic Brace”, 201804)

Regarding Claim 1, Adeyoola teaches a human body simulation model (Adeyoola, Paragraph [0084], stress-strain curves which may be relevant to garment stretch and to modelling garments on different body models), comprising:
 a human body model (Adeyoola, Paragraph [0791], the adaptation of image-based garment models to fit real human bodies);
 a photodeformable shaping garment disposed on the human body model (Adeyoola, Paragraph [0993], We may photograph garments on a deforming mannequin to ensure that we capture important modes of shape variation);
a plurality of excitation light sources distributed on the human body model, and configured to emit light waves to the photodeformable shaping garment (Adeyoola, Paragraph [0348], the garments are photographed using several light sources. 
The light temperature of the visualisation of the body model can also be adjusted to simulate different lighting settings such as light temperature, sunset etc. [0665], The model to map the input values is based on a probabilistic model of how the human body shape varies amongst the population);
 [[ a plurality of elastic elements distributed on a side of the human body model facing the photodeformable shaping garment ]]
configured to be adaptively deformed [[ in response to pressure generated ]] due to deformation of the photodeformable shaping garment to support the photodeformable shaping garment (Adeyoola, Paragraph [0652], A deforming mannequin may be used to model what a garment would look like if the garment would not have the best fit for a specific body model)
according to the body shape parameters of the user, so that the photodeformable shaping garment is deformed to simulate a body shape of the user (Adeyoola, Paragraph [0375], enable the system to determine which garments are suitable for a user given the parameters of the virtual body model of that user. [0652], A deforming mannequin may be used to model what a garment would look like if the garment would not have the best fit for a specific body model).
and a first controller connected to the plurality of excitation light sources (Adeyoola, Paragraph [0348], The set of images taken using the different light sources can be blended to give the impression of a specific lighting condition of the garment)
, and configured to receive body shape parameters of a user (Adeyoola, Paragraph [0375], enable the system to determine which garments are suitable for a user given the parameters of the virtual body model of that user. [0652], A deforming mannequin may be used to model what a garment would look like if the garment would not have the best fit for a specific body model) [[ and control at least a part of the plurality of excitation light sources to emit light waves to the photodeformable shaping garment according to the body shape parameters of the user, so that the photodeformable shaping garment is deformed to simulate a body shape of the user.]]
Adeyoola  does not explicitly disclose but Su teaches a plurality of elastic elements distributed on a side of the human body model facing the photodeformable shaping garment (Su, Paragraph [0048],  By using salient body parameters, garment simulation module 246 can create human-like body models to span the whole range of human bodies that can potentially wear a given garment [0051], rendering module 248 can generate an image of the 3-D model descriptive of the garment draped on the generated avatar based on one or more calculated simulated forces. [0064], [0069], the simulated force can include a gravitational force, an elastic force, a friction force, or an aerodynamic force. The spring force has two components, an elastic component and a damping component. The elastic component is related to the oscillation of the spring. [0061], garment can be stretched and deformed based on the simulation), and 
[[ configured to be adaptively deformed in response to pressure generated ]] 
due to deformation of the photodeformable shaping garment to support the photodeformable shaping garment; and a first controller connected to the plurality of excitation light sources, and configured to receive body shape parameters of a user 
and control at least a part of the plurality of excitation light sources to emit light waves to the photodeformable shaping garment (Su, Paragraph [0101], The machine 1500 may further include a graphics display 1510 (e.g., a plasma display panel (PDP), a light emitting diode (LED) display)
according to the body shape parameters of the user (Su, Paragraph [0056], based on the input parameters 510 or the photographs 520, the garment simulation module 246 can compute measurements, create a body profile 540, and generate an avatar 550)
, so that the photodeformable shaping garment is deformed to simulate a body shape of the user (Su, Paragraph [0025], [0061], The garment simulation module 246 can generate a 3-D body model based on the body measurements of a person. garment can be stretched and deformed based on the simulation).
Su and Adeyoola are analogous since both of them are dealing garment fitting on deformable body. Adeyoola provided a way of deformable body modelling for garment fitting. Su provided a way of using light sources to assist in adjusting the garment fitting in the simulation of body modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate light source effect  taught by Su into modified invention of Adeyoola such that during the garment fitting simulation process, system will be able to dynamically adjust the fitting result based on the lighting sources in order to create the best fitting result.
	The combination does not explicitly disclose but Chan teaches configured to be adaptively deformed in response to pressure generated due to deformation of the photodeformable shaping garment to support the photodeformable shaping garment (Chan, Page 1202-1203, TI is lacking in terms of recovery, and the largest difference in the percentage of recovery between the materials is with a strut thickness of 1.8 mm. if TI struts are used on the girdle, they will easily deform, which means that corrective forces cannot be applied continuously. Additionally, overly rigid materials may not be suitable for the flexible brace because compressive forces cannot be applied evenly to the 3D shape of the human body as demonstrated by the pressure tests. The pressure tests indicate that more rigid materials apply greater pressure onto the bony parts of the body, such as the underbust and pelvis areas, while flexible materials apply greater pressure onto less bony areas).
Chan and Adeyoola are analogous since both of them are dealing garment fitting on deformable body. Adeyoola provided a way of deformable body modelling for garment fitting. Chan provided a way of using pressure sensors in adjusting the garment fitting within particular sizes in the simulation of body modelling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate pressure sensors  taught by Chan into modified invention of Adeyoola such that during the garment fitting simulation process, system will be able to use the pressure sensors to properly adjust the tightness of garment around the body model in order to create the perfect fitting by precisely adjust the garment which increase the efficiency of the system.

Regarding Claim 2, the combination of Adeyoola, Su and Chan teaches the invention in claim 1
The combination further teaches  a plurality of pressure sensors distributed on the photodeformable shaping garment (Chan, Page 1196, the pressure sensors were only placed onto 3 positions of one side of the body or the right side of the underbust), disposed on a side of the photodeformable shaping garment away from the human body model (Chan, Page 1197 high test-retest and inter-rater reliability with good linearity when measuring the interface pressure produced by pressure garments), and configured to sense pressure of try-on clothes worn on the human body simulation model onto the human body simulation model and output pressure signals (Chan, Page 1195, 1196, 1197, the pressure sensors were only placed onto 3 positions of one side of the body or the right side of the underbust, waist and pelvis. The sensor position, stretch length of the elastic band and brace location on the mannequin were marked before the pressure measurement started The sensor position, stretch length of the elastic band and brace location on the mannequin were marked before the pressure measurement started);
 and a second controller configured to generate pressure information for display according to the pressure signals output by the plurality of pressure sensors (Chan, Page 1197, After obtaining the measurements, the mean of the measurements recorded at the 3 locations was calculated for comparison purposes. The pressure changes (in percentage) between the first time and third time that the flexible brace was placed onto the mannequin were calculated).
As explained in rejection of claim 1, the obviousness for combining of pressure sensors of Chan into Adeyoola is provided above.

Regarding Claim 6, the combination of Adeyoola, Su and Chan teaches the invention in claim 1
The combination further teaches wherein the photodeformable shaping garment has a thickness more than 0.1mm and less than 2mm (Chan, Page 1199, Table 2. The thickness (mm) is defined in between 1.3mm and 1.8mm).

    PNG
    media_image1.png
    558
    734
    media_image1.png
    Greyscale

As explained in rejection of claim 1, the obviousness for combining of pressure sensors to with material in certain thickness of Chan into Adeyoola is provided above.


Regarding Claim 7, the combination of Adeyoola, Su and Chan teaches the invention in claim 1
The combination further teaches wherein the elastic elements are compression springs (Su, Paragraph [0069], [0075], The elastic component is related to the oscillation of the spring. the more the spring is compressed or stretched, the higher the force pushing the spring to return to its rest state. The resultant force computed can be interpreted as a stress, pressure, or compression on the garment).
As explained in rejection of claim 1, the obviousness for combining of elastic elements of Su into Adeyoola is provided above.

Regarding Claim 9,  the combination of Adeyoola, Su and Chan teaches the invention in claim 1
The combination further teaches wherein the body shape parameters of the user 
(Adeyoola, Paragraph [0375], enable the system to determine which garments are suitable for a user given the parameters of the virtual body model of that user. [0042], the garment template database 255 can store reference garments of different types of garments ( e.g., shirts, pants, dresses, coats).
comprise at least one of 
a shoulders width (Adeyoola, Paragraph [1068], Additionally, there can be provided a “fine tune” section where you can (eg. using uncalibrated sliders) change parts of the body after it is made—such as thigh width, shoulders), 
a chest circumference, a waist circumference,  [[ a buttocks circumference, a sleeve length, [[ a pants length, or ]] a crotch length of the user (Adeyoola, Paragraph [0970], It can for instance use what type of garment it is, such as “trousers” or “dress” and also the colour, fabric and if it has sleeves and the length of the sleeves. [0368], the user that correspond to the same type of measurement, such as height, weight, size of waist, size of hips, size of chest, bra size, height to crotch).

Regarding Claim 11, the combination of Adeyoola, Su and Chan teaches the invention in claim 1
The combination further teaches a fitting device, comprising:
 a human body simulation model according to claim 1 (Adeyoola, Paragraph [0084], stress-strain curves which may be relevant to garment stretch and to modelling garments on different body models) ;
 and a processor (Adeyoola, Paragraph [1035], (the Apple MacMini) was selected for having a good balance of GPU/CPU/IO performance)
configured to receive body shape parameters of a user and transmit the body shape parameters of the user to the human body simulation model (Adeyoola, Paragraph [0014], [0019], different body models based on the body parameters, in accordance with certain example embodiments. extracting body dimensions from planar garment photographs of fitting garments are described. Additionally, the systems can determine measurement information (e.g., body parameters, dimensions and shape) based on accessed garment images of the user), so that 
a first controller of the human body simulation model controls at least a part of a plurality of excitation light sources to emit light waves to a photodeformable shaping garment according to the body shape parameters of the user (Adeyoola, Paragraph [0779], It is imagined that the surface of the mannequin might emit light at frequencies that can be controlled by the operator), so that 
the photodeformable shaping garment is deformed to simulate a body shape of the user (Adeyoola, Paragraph [0375], enable the system to determine which garments are suitable for a user given the parameters of the virtual body model of that user. [0652], A deforming mannequin may be used to model what a garment would look like if the garment would not have the best fit for a specific body model).

Regarding Claim 12, it recites limitations similar in scope to the limitations of claim 1, but in a fitting server. As shown in the rejection, the combination of Adeyoola, Su and Chan disclose the limitations of claims 1. Additionally, Su discloses an system that maps to Fig. 15 and Paragraph [0049] (Fig. 15, Element 1502 Processor, 1504 Main Memory, Fig. 1 Element 246 Garment Simulation Module. The body profile can be stored in the simulation parameters files 257. In some instances, the body profile can be stored on a cloud server for the user to retrieve using a mobile device. In some other instances, the body profile can be stored on a third-party server of a merchant that a user can access when browsing a virtual fitting room). Thus, Claim 12 is met by the combination of Adeyoola, Su and Chan according to the mapping presented in the rejection of claims 1, given the fitting server corresponds to the simulation system.

	
	Allowable Subject Matter
Claims 3-5, 8, 10, 13, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter:
Regarding independent Claims 3-5, 9, 10, 13-14, 15, the prior art of record, the combination of Adeyoola, Su and Chan teaches the human body simulation process in the independent claims 1, 12. However, there are no explicitly teaching for the limitations for the dependent claims specified above from the combination of the prior art found.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190361917 A1	Smart device
US 20190247650 A1	Systems and methods for augmenting human muscle controls
US 20180001184 A1	Smart  device
US 20140180181 A1	Methods and Devices for Treating Hypertension
US 20110262683 A1	Polymer alloy fiber and fiber structure
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619